FILED
                           NOT FOR PUBLICATION                                 JAN 12 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


SARINA M. STRIPED-WOLF,                          No. 14-35092

              Plaintiff - Appellant,             D.C. No. 2:12-cv-00572-JTR

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                 John Tyler Rodgers, Magistrate Judge, Presiding

                          Submitted November 3, 2014**

Before:      LEAVY, GRABER, and W. FLETCHER, Circuit Judges.

       Sarina Striped-Wolf appeals the district court’s summary judgment

affirming the Commissioner of Social Security’s decision denying her application

for supplemental security income under Title XVI of the Social Security Act.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Striped-Wolf contends that the administrative law judge (“ALJ”) erred in rejecting

portions of the opinions of Robert Quackenbush, Ph.D., and Joyce Everhart, Ph.D.,

and giving little weight to the opinion of Frank Rosekrans, Ph.D., in determining

Striped-Wolf’s residual functional capacity (“RFC”). She also contends that the

RFC determination rests on an incomplete hypothetical question to the vocational

expert that did not include all of Striped-Wolf’s limitations. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      We review the district court’s order de novo. Andrews v. Shalala, 53 F.3d
1035, 1039 n.1 (9th Cir. 1995). We may set aside the denial of benefits only if it is

not supported by substantial evidence or contains legal error. 42 U.S.C. § 405(g);

Andrews, 53 F.3d at 1039.

      Striped-Wolf contends that the ALJ did not properly evaluate the opinions of

Drs. Quackenbush, Everhart, and Rosekrans in determining her RFC.1 This

contention is unpersuasive. The ALJ properly evaluated these opinions after

setting out a detailed and thorough summary of the facts and conflicting evidence,

stating her interpretation, and making findings, Embrey v. Bowen, 849 F.2d 418,


      1
        We decline to address Striped-Wolf’s contention that the psychological
examination by John Arnold, Ph.D. supports the other medical evidence of mental
limitations because this contention was raised for the first time on appeal in the
reply brief. See Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997) (per
curiam) (explaining that contentions not raised in the district court are waived).

                                          2
421 (9th Cir. 1988), and after evaluating these opinions in light of Striped-Wolf’s

noted tendency to exaggerate, see Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th

Cir. 2008) (permitting ALJ to reject opinion based on properly discounted self-

reports).

      Striped-Wolf contends that the RFC determination relies on an incomplete

hypothetical to the vocational expert that did not include all of the limitations set

forth in the testimony of non-examining clinical psychologist Kent B. Layton,

Psy.D. The ALJ was not required to consider a hypothetical that was not supported

by the record. Magallanes v. Bowen, 881 F.2d 747, 756 (9th Cir. 1989). Here, Dr.

Layton never testified that Striped-Wolf was unable to accept instructions or

criticism from a supervisor and still attend to the task. Accordingly, the ALJ was

not required to incorporate such a limitation into the RFC determination.

      AFFIRMED.




                                           3